DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “at least partially absorb an externally applied force to the rim of the at least partially absorb an externally applied force” appear to repeat or does not form a cohesive claim. For the purpose of examination, the above limitation is assumed to be “at least partially absorb an externally applied force to the rim.”  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opheim (US 2020/0260892).

1: Opheim teaches a shock absorbing container (container 10) for retaining a beverage (beverage container 1, Figure 4, capable of containing a beverage within) comprising: a support structure (support structure 30); a base shock absorbing component attached to a base portion of the support structure (base shock absorbing component 39 which are protrusions, which helps enhance the strength and provides surface area to absorb shock, attached to a base portion 20); a retaining insert inserted into an upper portion of the support structure (retaining insert 40, inserted into upper portion of 30); and a rim shock absorbing component housed within the retaining insert (rim shock absorbing component 48, helps absorb shock from transferring to the container 1).

2: Opheim teaches the claimed invention as discussed above for Claim 1 and Opheim further teaches that the base shock absorbing component is attached to an outer wall of the base portion (the base shock absorbing component 39 are attached to the outer surface of 20, see Figure 1).

4: Opheim teaches the claimed invention as discussed above for Claim 1 and Opheim further teaches that the retaining insert comprises an external sidewall and an internal sidewall (insert 40 has an external sidewall along 44 and internal sidewall along 50, see Figure 1).

7: Opheim teaches the claimed invention as discussed above for Claim 1 and Opheim further teaches that the retaining insert is configured to retain a beverage container within (see Figure 3 where the retaining insert 40 is capable of retaining a beverage container 1 and its cap within).

8: Opheim teaches a shock absorbing container (container 10) for retaining a beverage container or a beverage  (beverage container 1, Figure 4, capable of containing a beverage within), the shock absorbing container comprising: a support structure (support structure 30); a base shock absorbing component attached to a base portion of the support structure (base shock absorbing component 39 which are protrusions, which helps enhance the strength and provides surface area to absorb shock, attached to a base portion 20); a retaining insert inserted into an upper portion of the support structure for retaining the beverage container (retaining insert 40, inserted into upper portion of 30, capable of retaining the beverage container 1) or the beverage; and a rim shock absorbing component housed within the retaining insert adjacent to a rim of the retaining insert (rim shock absorbing component 48, helps absorb shock from transferring to the container 1, inward of the top rim of 52, Figure 1).

11: Opheim teaches the claimed invention as discussed above for Claim 8 and Opheim further teaches that the retaining insert is configured to at least partially absorb an externally applied force to the shock absorbing container (the retaining insert is capable of absorbing shock or force applied go the insert (at least partially absorbed through the ring and the material)).

12: Opheim teaches the claimed invention as discussed above for Claim 8 and Opheim further teaches that the rim shock absorbing component comprises an outer ring and an inner ring (outer ring at 52, inner ring at 48).

14: Opheim teaches the claimed invention as discussed above for Claim 8 and Opheim further teaches that the rim shock absorbing component is configured to at least partially absorb an externally applied force to the rim of the at least partially absorb an externally applied force (the retaining insert is capable of absorbing shock or force applied go the insert (at least partially absorbed through the ring and the material)).

Claim(s) 1, 3-5, 7-8, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 10,279,721).

1: Nelson teaches a shock absorbing container (container generally shown in Figure 3) for retaining a beverage (for an unclaimed beverage/beverage container (1)) comprising: 
a support structure (support structure 4); a base shock absorbing component attached to a base portion of the support structure (base shock absorbing component, 14, attached to a base portion 62); 
a retaining insert inserted into an upper portion of the support structure (retaining insert 50, cup support wall component, into an upper portion, see Figure 3 below); and 
a rim shock absorbing component housed within the retaining insert (rim shock absorbing component see Figure 3 below).


    PNG
    media_image1.png
    667
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    618
    media_image2.png
    Greyscale

3: Nelson teaches the claimed invention as discussed above for Claim 1 and Nelson further teaches that the base shock absorption component comprises an inner layer and an outer layer (inner surface of 14 and the outer facing surface of 14, see Figure 3 above).

4: Nelson teaches the claimed invention as discussed above for Claim 1 and Nelson further teaches that the retaining insert comprises an external sidewall and an internal sidewall (see Figure 3 above).

5: Nelson teaches the claimed invention as discussed above for Claim 1 and Nelson further teaches that a space between the external sidewall and an internal sidewall is defined by a cavity (see Figure 3 above).

7: Nelson teaches the claimed invention as discussed above for Claim 1 and Nelson further teaches that the retaining insert is configured to retain a beverage container within (see the retaining insert capable of retaining a beverage container within, Figure 3).

8: Nelson teaches a shock absorbing container (container generally shown in Figure 3) for retaining a beverage container or a beverage (for an unclaimed beverage/beverage container (1)), the shock absorbing container comprising: 
a support structure (support structure 4); 
a base shock absorbing component attached to a base portion of the support structure (base shock absorbing component, 14, attached to a base portion 62); 
a retaining insert inserted into an upper portion of the support structure (retaining insert 50, cup support wall component, into an upper portion, see Figure 3 above) for retaining the beverage container or the beverage; and 
a rim shock absorbing component housed within the retaining insert adjacent to a rim of the retaining insert (rim shock absorbing component see Figure 3 above, where the component is adjacent a rim of the insert).

11: Nelson teaches the claimed invention as discussed above for Claim 8 and Nelson further teaches that the retaining insert is configured to at least partially absorb an externally applied force to the shock absorbing container (the retaining insert is capable of absorbing shock or force applied to the insert, at least partially absorbed through the ring and the material).

14: Nelson teaches the claimed invention as discussed above for Claim 8 and Nelson further teaches that the rim shock absorbing component is configured to at least partially absorb an externally applied force to the rim of the at least partially absorb an externally applied force (the rim shock absorbing component is capable of absorbing shock or force applied to the rim, at least partially absorbed through the ring and the material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opheim (US 2020/0260892).

6: Opheim teaches the claimed invention as discussed above for Claim 1 except for the explicit teaches that the retaining insert is a rubber membrane.
Opheim teaches that rubber is a suitable material for use in making the container, locking ring, etc. or any other suitable type of materials (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Opheim such that the retaining insert is made from a rubber material in order to permit shock absorption without permanent deformation and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim(s) 1, 7-8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2009/0266737).

1: Cole teaches a shock absorbing container (container generally shown in Figure 2B) for retaining a beverage (see beverage container 32/34 in Figure 2A) comprising: a support structure (support structure 20); 
a base shock absorbing component attached to a base portion of the support structure (base shock absorbing 26, attached to the bottom of the base at 28); 
a retaining insert inserted into an upper portion of the support structure (retaining insert 26B, inserted into the upper periphery of 24); except for an explicit teaching of a rim shock absorbing component housed within the retaining insert in the above embodiment.
Cole teaches a rim shock absorbing component (60, embodiment of Figure 5B) in another embodiment (embodiment of Figure 5B) where the component is capable of absorbing shock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson such that the retaining insert 26B is provided with a shock absorption member/sealing member within the insert in order to permit shock absorption without permanent deformation and also to provide a seal to prevent leakage, as taught by Cole, paragraph 0044.

7: Cole teaches the claimed invention as discussed above for Claim 1 and Cole further teaches that the retaining insert is configured to retain a beverage container within (see the retaining insert capable of retaining a beverage container within, Figure 2A).

8: Cole teaches a shock absorbing container (container generally shown in Figure 2B) for retaining a beverage container or a beverage (see beverage container 32/34 in Figure 2A), the shock absorbing container comprising: 
a support structure (support structure 20); 
a base shock absorbing component attached to a base portion of the support structure (base shock absorbing 26, attached to the bottom of the base at 28); 
a retaining insert inserted into an upper portion of the support structure (retaining insert 26B, inserted into the upper periphery of 24) for retaining the beverage container or the beverage; except for an explicit teaching of a rim shock absorbing component housed within the retaining insert adjacent to a rim of the retaining insert in the above embodiment.
Cole teaches a rim shock absorbing component (60, embodiment of Figure 5B) in another embodiment (embodiment of Figure 5B) where the component is capable of absorbing shock.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson such that the retaining insert 26B is provided with a shock absorption member/sealing member within the insert and towards the top rim of the retaining insert in order to permit shock absorption without permanent deformation and also to provide a seal to prevent leakage, as taught by Cole, paragraph 0044.

11: Cole teaches the claimed invention as discussed above for Claim 8 and Cole further teaches that the retaining insert is configured to at least partially absorb an externally applied force to the shock absorbing container (the retaining insert is capable of partially absorbing an externally applied force by absorbing and spreading the force through the material and its structure and partially preventing the applied force from transferring to the container).

14: Cole teaches the claimed invention as discussed above for Claim 8 and Cole further teaches that the rim shock absorbing component is configured to at least partially absorb an externally applied force to the rim of the at least partially absorb an externally applied force (the rim shock absorbing component is capable of partially absorbing an externally applied force by absorbing and spreading the force through the material and its structure and partially preventing the applied force from transferring to the container).

Allowable Subject Matter
Claims 15-20 are allowed. Claim 15 recites the additional limitation of a lid enclosing the retaining insert; and a straw insertable through the lid and none of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Claims 6, 9, 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735